Title: To James Madison from William Lewis, 30 December 1809
From: Lewis, William
To: Madison, James


SirPhiladelphia Decr. 30th 1809.
I am about to take a liberty with you which in an ordinary Case I should hardly think myself warranted in doing, but trust you will have the goodness to excuse it when the occasion is known. The friendship which subsisted between the late General Hamilton and myself during his life was great, and his memory is very dear to me. It affords me much pleasure, as well as some others to find, that the Revd. Dr. Mason of New York, has undertaken to give us a History of his life; and the more so, as we have no doubt but that it will be a masterly performance. He is, in many respects furnished with valuable materials but there is one subject on which many well disposed people are mistaken, and on which I am anxious they should be undeceived. It is this; they suppose that in the Convention which formed the Constitution of the United States, General Hamilton was a strenuous advocate for establishing a Monarchy, and yet a little reflection might inform them, that had it been the case, there were not wanting members of that body, who, in the political turmoils which have almost ever since agitated the Country, would with avidity have established the fact beyond the possibility of refutation or even doubt. I always found him in private life, zealously attached to a Republican form of Government; not indeed of too imbecile a Nature to be lasting, but one of sufficient strength to protect itself against the Anarchy and confusion which have ever been too apt to end in Absolute despotism. I should go much too far, were I to expect you to say any thing on this head, and I therefore shall not ask it; but it seems to me, that the end I have in view may be accomplished in another way, and in one which I hope you will think unexceptionable. The able exposition of the Constitution contained in the “Federalist,” written as is understood by You, Genl. Hamilton and Mr Jay proves a great deal, but not all that I want, because every honest and sound Statesman, when he finds some measure or other absolutely necessary, will afford all the support in his power to the best one that he can obtain, although it may not in his opinion be so perfect as he had wished for. Another source of information may I am aware be resorted to, which will afford much light; It is this; during a considerable part of the Session of the Convention, Genl. Hamilton alone represented the State of New York, and as I believe, the votes were taken by States, the minutes will shew how he voted on most, if not all the questions that were taken; but the same difficulty of Ascertaining his real sentiments still arises; inasmuch as a Man may very honestly vote for a resolution which he does not alltogether like, rather than that it should be entirely lost. I hope however there is one way (perhaps the only one) by which the truth may, with your assistance be completely Ascertained, It is supposed General Hamilton took no very active part in the Convention in the early stages of it’s deliberations, nor until the proposed Constitution had received a kind of Skeleton form, and that it was then presented for free and full discussion in all it’s parts, when Genl. Hamilton employed many hours in taking a most luminous view of the whole great system, in analizing all it’s parts, in approving where he did approve, in disapproving where he could not approve, and in proposing alterations and amendments where he thought them necessary. It is said that his Speech on this occasion excited the Close attention and commanded the Admiration of every member present although it may not in all respects have carried conviction with it, and it is added on Authority apparently correct, that it was taken down by you at great length and with great accuracy. If this was the Case, I am extremely desirous that Dr Mason may be furnished with it, and you will greatly oblige me by letting him have it; since it must incontestibly prove what the real political sentiments of my lamented friend were. Indeed, from the kind and affectionate manner you were pleased to introduce the subject of Genl. Hamilton’s family when I saw you last, I can have no doubt of your feeling a pleasure in doing it unless you see an impropriety in it which I do not.
On the subject just mentioned, namely, Genl. Hamilton’s family, Dr Mason is much better qualified to give you the necessary information than I was, in answer to the questions you proposed to me at the last time of my seeing you. So far as it may in your opinion be consistent with propriety, but no farther, I earnestly solicit your aid on the interesting subjects which have been mentioned.
The Revd. Dr Mason, who was the friend and companion of Genl. Hamilton during his life, and who reveres his memory since his death, will either present or send this letter to you, and I must beg of you to favour him with a private interview as soon as you can. You will, find him to be, a Man of as strong and enlightened a Mind as perhaps you have ever met. I hope Dr. Mason may have an opportunity of being introduced to Mrs. Madison as I am confident she will be much pleased with him and he will think himself much honored by her acquaintance.
Mrs. Lewis & Miss Durdin beg, that you will be so good as to present their respectful compliments and best regards to Mrs. Madison in which I request to be most heartily united & am dear Sir with great respect and esteem your faithful friend & servant
W: Lewis
